Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Edward McLean, Jr., a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012) petition as successive under 28 U.S.C. § 2244(a) (2012). We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. McLean v. Warden, No. 9:13-cv-03022-MGL, 2014 WL 4954882 (D.S.C. Sept. 30, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.